Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/361342 application originally filed March 22, 2019.
Amended claims 1-29, filed September 08, 2022, are pending and have been fully considered.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-4 and 10-25 in the reply filed on September 08, 2022 is acknowledged.
Claims 5-9 and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on September 08, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. “Analysis of Major Histocompatibility Complex (MHC) Immunopeptidomes Using Mass Spectrometry” 2015 hereinafter “Carson” in view of Bailey et al. “Intelligent Data Acquisition Blend Targeted and Discovery Methods” 2014 hereinafter “Bailey”.
Regarding Claims 1-4 and 10-25
	Carson discloses in abstract, the myriad of peptides presented at the cell surface by class I and class II major histocompatibility complex (MHC) molecules are referred to as the immunopeptidome and are of great importance for basic and translational science. For basic science, the immunopeptidome is a critical component for understanding the immune system; for translational science, exact knowledge of the immunopeptidome can directly fuel and guide the development of next-generation vaccines and immunotherapies against autoimmunity, infectious diseases, and cancers. In this mini-review, we summarize established isolation techniques as well as emerging mass spectrometry-based platforms (i.e. SWATH-MS) to identify and quantify MHC-associated peptides. We also highlight selected biological applications and discuss important current technical limitations that need to be solved to accelerate the development of this field.
	Carson discloses on page 3108 MS-Based Platforms in Immunopeptidomics, over the last decade, our ability to identify and quantify MHC-associated peptides using MS has greatly benefitted from progress made in the field of MS-based proteomics (58, 59). Three types of MS data acquisition methods are now available for the measurement of MHC-associated peptides: (1) DDA, (2) targeted data acquisition, and (3) data-independent acquisition (DIA) (60). DDA is a well-established and a widely used method for large-scale identification of MHC-associated peptides (61–63). In contrast, the targeted and the DIA approaches are still emerging, and both techniques are expected to offer unprecedented advantages in terms of reproducibility and quantitative accuracy for the measurement of MHC peptide ligands across multiple samples, as recently demonstrated in proteomics (64 – 66). 
	Carson discloses on page 3110 Identification and Quantification of MHC-Associated Peptides in Targeted Data Acquisition Mode, targeted quantitative proteomics was acknowledged as the method of the year in 2012 by Nature Methods (64, 83). In contrast to DDA, targeted data acquisition methods offer high specificity, sensitivity, reproducibility, quantitative accuracy, and a wide dynamic range (approaching five orders of magnitude) for the
measurement of peptides (84 – 86) (Fig. 1, lower panel). State-of-the-art targeted methods are mainly performed in S/MRM and PRM mode on a low-resolution triple quadrupole and a
high-resolution quadrupole Orbitrap mass spectrometer, respectively (Fig. 2, middle panel) (84, 86).  Such MS-based targeted platforms require a priori knowledge of the molecular targets. These techniques are routinely used within the proteomics community but were only recently applied for the sensitive detection and the robust quantification of MHC class I peptides (27, 37, 57, 87, 88).
	Carson discloses on page 3106 Isolation of MHC Class I and Class II peptides, in the early days, papain proteolytic digestion was moderately successful for the isolation of MHC-associated peptides (42– 44). However, this technique has not been widely used because of the large quantities of starting materials required.  Nowadays, MAE and IP are the best established and most widely used methods, both still requiring large amounts of starting material (typically 2 x 108 to 1 x 1010 cells). Until recently, MAE was used to isolate MHC class I peptides from various cell lines, bone-marrow-derived dendritic cells, and primary thymocytes (5, 38, 39, 48, 50). The MAE approach is cell-surface-specific and can be repeated over time from the same cell population, e.g. to isolate newly generated MHC class I peptides. A significant proportion of peptides is, however, nonspecific for the MHC class I molecule (38, 39). In fact, by comparing the number of MAE-extracted peptides from wild-type and β2-microglobulin knockout cells the latter expressing virtually no detectable level of cell surface MHC class I molecules about 40 – 60% of the identified peptides were determined to be contaminants, i.e. non-MHC class I-derived. Two main advantages can be attributed to the IP strategy: (1) the high specificity of the extraction process for peptides associated to MHC molecules and (2) its flexibility (Fig. 1, middle panel).  In fact, this method can be used for the isolation of both class I and class II MHC peptides from a range of biological sources such as cell lines, primary tissues and plasma (36, 51–53). Moreover, up to 90% of immunopurified peptides were reported to be specific for the MHC molecules (51, 54).  Using the standard IP protocol, cells are first treated and lysed with a nondenaturing detergent (53). MHC peptide complexes are then precipitated by applying the complex lysate to an affinity column coupled with monoclonal antibody (mAb) specific for a certain MHC class or allotype (53, 55). Both cell surface and intracellular MHC molecules are precipitated.  HPLC fractionation or filtering is generally used following the IP (and MAE) preparation to separate peptides from larger complex components.
	Carson discloses in page 3105, the immunopeptidome is referred to as the collection of 
peptides associated with and presented by major histocompatibility complex (MHC) molecules (1–11). MHC-associated peptides are recognized by T lymphocytes that are in turn activated to eliminate abnormal cells such as pathogen-infected and cancer cells. These immune peptides are divided in two classes: MHC class I and class II peptides that are distinguishable by (1) their structure, (2) the intracellular pathways by which they are generated, and (3) the type of T lymphocytes that recognize them, reviewed in (12, 13). In brief, MHC class I peptides are predominantly 9 –12 amino acids in length or slightly longer (14 –17).
	It is to be noted, Carson discloses three types of MS data acquisition methods are now available for the measurement of MHC-associated peptides: (1) DDA, (2) targeted data acquisition, and (3) data-independent acquisition (DIA) (60) but fails to provide further details claimed in the present invention directed to intelligent data acquired by blends of targeted and discovery modes for MHC immunopeptidome.
	However, it is known in the art to collect data acquired by blends of targeted and discovery modes for MHC immunopeptidome, as taught by Bailey.
	Bailey discloses in the abstract, a mass spectrometry (MS) method is described here that can reproducibly identify hundreds of peptides across multiple experiments. The method uses intelligent data acquisition to precisely target peptides while simultaneously identifying thousands of other, nontargeted peptides in a single nano-LC−MS/MS experiment. Applying this method to target 500 mouse peptides across six technical replicate nano-LC−MS/MS experiments and were able to identify 440 of these in all six, compared with only 256 peptides using data dependent acquisition (DDA). A total of 3757 other peptides were also identified within the same experiment, illustrating that this hybrid method does not eliminate the novel discovery advantages of DDA. The method was also tested on a set of mice in biological quadruplicate and increased the number of identified target peptides in all four mice by over 80% (826 vs 459) compared with the standard DDA method. Envision real-time data analysis as a powerful tool to improve the quality and reproducibility of proteomic data sets.
	Bailey discloses in the Introduction on page 2152, large-scale proteomic studies make use of a variety of tools and techniques to achieve depth and wide coverage of proteomes. The most popular method for sequencing proteomes is shotgun sequencing where peptides are digested from extracted proteins, separated with chromatography (HPLC), and then mass-analyzed using mass spectrometry (MS).  Since complex proteomes can encompass thousands of proteins, leading to millions of peptides, deciding how to allocate the limited mass spectrometer bandwidth is key to successful analysis.  By far the most successful method for this time management is data dependent acquisition (DDA), where intact peptide precursors are first mass-analyzed (MS1 ), specific m/z features are then selected to undergo fragmentation, and finally the fragment ions are mass-analyzed again (MS/MS). This process is repeated throughout the LC separation, resulting in a large collection of MS and MS/MS spectra. Peptides are eventually identified from the fragmentation spectra and then assembled into protein groups.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a large scale samples for a mass spectrometry method comprising blends of targeted peptides and non-targeted peptides (labeled and unlabeled peptides) in a mixed sample, as taught by Bailey as one of the targeted mass spectrometry of Carson.  The motivation to do so is to be capable of targeting large number of peptides (>500) in a single run on a LC-MS/MS system with increased peptide identification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/
Primary Examiner, Art Unit 1771